                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                         WESTERN DIVISION
                                         NO. 5:20-CR-455-1FL


UNITED STATES OF AMERICA               )
     v.                                )
                                       )      NOTICE OF APPEAL
                                       )
DWIGHT EUGENE BELL,                    )
Defendant                              )
  __________________________________________________________________________________



        Notice is hereby given that Dwight Eugene Bell, Defendant in the above -named case, appeals to

the United States Court of Appeals for the Fourth Circuit from the final judgement dated June 8, 2021.

        Sine the defendant is an indigent person now confined to the Bureau of Prisons for 33 months, the

defendant is indigent as defined by law and her requests the appointment of counsel.



Respectfully submitted this the 17th day of June, 2021.




                                                /s/ William F, Finn, Jr.
                                                WILLIAM F. FINN, JR.
                                                Appointed Attorney for Defendant
                                                Sandman, Finn & Fitzhugh, PLLC
                                                7101 Creedmoor Road, Suite 122
                                                Raleigh, North Carolina 27613
                                                Telephone: 919-845-6688
                                                Facsimile: 919-845-6639
                                                 bill@ccdattorneys.com
                                                N.C. State Bar NO. 26715




           Case 5:20-cr-00455-FL Document 44 Filed 06/17/21 Page 1 of 2
                                     CERTIFICATE OF SERVICE

The undersigned certifies that on the date shown below the foregoing was served with the Clerk of Court

through the electronic filing system which will send notification to all registered participants and Assistant

United States Attorney Tobin Lathan.




Respectfully submitted this the 17th day of June, 2021.




                Tobin W Lathan
                Assistant United States Attorney
                United States Attorney’s Office
                Eastern District of North Carolina
                150 Fayetteville Street, Suite 2100
                Raleigh, North Carolina 27601
                Telephone: 919-856-4274
                Facsimile: 919-856-4821
                Toby.Lathan@usdoj.gov



                                                  /s/ William F, Finn, Jr.
                                                   WILLIAM F. FINN, JR.
                                                  Appointed Attorney for Defendant
                                                  Sandman, Finn & Fitzhugh, PLLC
                                                  7101 Creedmoor Road, Suite 122
                                                  Raleigh, North Carolina 27613
                                                  Telephone: 919-845-6688
                                                  Facsimile: 919-845-6639
                                                  N.C. State Bar NO. 26715
                                                  Email: bill@ccdattorneys.com

                                                  APPOINTED ATTORNEY FOR THE DEFENDANT
                                                  DWIGHT EUGENE BELL, Jr.




            Case 5:20-cr-00455-FL Document 44 Filed 06/17/21 Page 2 of 2
